•Bunn, C. J., (concurring.) It was held by this court in Sannoner v. Jacobson, 47 Ark. 31, and in Glaser v. First National Bank, 62 Ark. 171, that a junior attaching creditor cannot controvert the grounds of an attachment of a senior attaching creditor. Upon the doctrine thus announced in these two cases especially, and many cases doubtless decided in other jurisdictions, appellees base their contention in the case at bar mainly, that is to say, since the defendant, the Holmes Dry Goods Company, has filed no countervailing affidavit, and otherwise made no defense, judgment on their affidavit should go as a matter of course, the same not being controverted by the defendant, and no one else being permitted to do so. I concur in the result of the consideration of this case by the court, but not altogether in the reason of the opinion. . This is a case, so far as plaintiff’s attachment is concerned, of an attachment on a debt the most of which was not due when the suit was instituted; whereas the case of Sannoner v. Jacobson, supra, and the latter case of Glaser v. First National Bank, supra, were cases where the debts were both overdue at the time of the institution of those suits respectively, or at least were so treated in the discussion of them. One of the reasons, if not the most potent reason, why a junior attacher cannot attack the grounds of the attachment of the senior attacher, may be found in the history of our attachment laws, and the various statutes on the subject. Previous to the adoption of the code of civil procedure in 1868, we had never had any statute authorizing an attachment on a debt not due, but all our statutes on the subject of attachment were applicable only to cases where the debts were due and suable, and upon wThich judgments could be rendered in the absence of such extraordinary provisions. Until the passage of an act approved March 7, 1867, which was embodied in the code of 1868, in a more perfect form, an affidavit in attachment had never been traversable, but in all cases, the plaintiff being entitled to judgments on his debt, the judgments in attachment, or rather the orders sustaining the attachments, went as a matter of course. The defendant could appear and exceft to the affidavit, which means he could show its non-compliance with the statute, or its informality. Sec. 29, ch. 17, Gould’s Dig. He of course could defend by answer to declaration. . Ib. sec. 24. But the provision of the code now in force, and digested as section 397, Sand. & H. Dig., gives the defendant the right to file his countervailing affidavit; and when he has done so, the plaintiff’s affidavit in attachment is to be considered as controverted, and issue joined. But this is a privilege accorded to the defendant alone, according to the language of the statute. Withdut this countervailing affidavit, to be made and filed only by the defendant as stated, the procedure in respect to the attachment continues to be the same as before the statute authorizing the contro-version of the grounds of attachment by the defendant, and, the debt being proved in any casé, and the plaintiff being entitled to judgment thereon, the judgment in attachment follows as a matter of course. Hence the rule that a junior attacher cannot attack the grounds of the senior attachment. This being a case of attachment before debt due, the the first question made by the contention of the parties is, whether or not the rule referred to as pertaining in cases where the debts are overdue pertains also in cases where the debts are not yet due when the suits are instituted. Our statutory provisions governing- proceedings in ordinary attachments — that is, attachments upon debts already due — manifestly contemplate a complaint and an affidavit for the order of attachment in separate instruments or papers, for the language.is: “The plaintiff in a civil action may, at or after the commencement thereof, have an attachment against the property of the defendant, in the cases and upon the grounds hereinafter stated.” Section 325, Sand. & H. Dig. Since the affidavit may be made by the plaintiff himself, or by some (any) one else for him, at any time after the complaint has been filed, it follows that the complaint and affidavit are separate papers in that case, and of course at least may be when both are filed at the same time; and moreover, while the verification of the complaint must be by the plaintiff, his attorney or agent, the affidavit in attachment may be made by any person for the plaintiff; hence the two — the complaint and the affidavit — are usually two separate papers, in the meaning of the statute. See sections 326 and 5744, 5745, Sand. & H. Dig. I have not overlooked the fact that, in two cases at least, this court has held that an affidavit in ordinary attachment, when it contains all the essential ingredients of a complaint, may serve as both. See Sannoner v. Jacobson, 47 Ark. 31; Lehman v. Lowman, 50 Ark. 444. But while this, by the authority of those decisions, is allowable, it is, in my opinion, a rule of very doubtful propriety, because it tends to confuse things; for in such case a failure of defendant to answer would justify a. judgment m attachment, while such failure might not justify or authorize a judgment on the complaint. However that may be, or should be, no such rule is allowable in cases of attachment on debts before they are due. In these last cases, there can be no separate, affidavit for the attachment, for the language of the statute is : “In an action brought by a creditor against his debtor, the plaintiff may, before his claim is due, have an attachment against the property of the debtor, where, etc.” Section 377, Sand. & H. Dig. ‘‘The attachment authorised by the last section (377) may be granted by the court in which the action is brought, or the clerk or judge thereof, or any circuit judge in vacation, where the corn-plaint, verified by oath of the plaintiff, his agent or attorney, shows any of the grounds for attachment enumerated in that section, and the nature and amount of plaintiff’s claim, and when the same will become düe. ” Section 378, Sand. & H. Dig. Thus the grounds for attachment become, in such cases, part and parcel of the complaint, serving as so many material allegations thereof; and further, in order that the court may not be misled into rendering a judgment as if on debts due, the time when the debt will become due is an essential element or allegation in the complaint, not to be substituted by the statements contained in the exhibits to the complaint; for exhibits are generally no part of the pleadings, and are only referred to by the court to verify the pleadings. Unless the complaint contains the statutory aver-ments, of course judgment for a debt not due is not authorized, for the evidence of debt sued on is the note, which is not due; and since the grounds for attachment become material allegations in the complaint, before the court can pronounce judgment, these allegations, as so many essential facts, must be proved, on failure of the defendant to answer (see sec. 5863, Sand. & H. Dig.), although, if the defendant had answered, and failed to join issue on some of the allegations of the complaint, these will be taken as true, and judgment will be rendered thereon at any time after such partial answer is filed. See secs. 5761 and 5864, Sand. & H. Dig. So it matters not then whether a junior attacher is permitted to controvert the grounds of attachment or not, the court must take the proof as to the truth of same before taking judgment by default, because these grounds are allegations of facts constituting part of the complaint or cause of action — the basis of the lien, which is always the subject of controversy. The difference in the manner of formulating the pleadings in the case of debt due and that of one not due is significant, and I do not think can be disregarded if we would understand precisely what to do in order to obtain judgment upon our pleadings. In those jurisdictions where there are no statutory provisions for attachment on debt not yet due, every effort knowingly made to obtain judgment in suits brought before the debts are due is necessarily fraudulent — an imposition upon the court, and therefore in fraud of the rights of adverse litigants — but in jurisdictions where such provisions are made, I do not think the institution of such suits and relying solely upon the defendant’s failure to answer and judgments by default, are necessarily fraudulent, either actually or constructively. Such efforts may, however, amount to actual fraud, for they may be efforts to deceive and mislead the court. But an honest conviction thg.t no proof of an alleged fact is necessary, unless the allegation is controverted by affidavit, as in the present case, in my opinion, is never fraudulent, but involves a right to litigate and try the question, which ought never to be denied, expressly or by implication. If one’s honest theory prove false or erroneous, the consequences of failure is all the burden that ought to fall on him. In fine, “constructive fraud” is a phrase that, I think, should have a very narrow and exceedingly circumscribed meaning.